Title: From John Adams to Jabez Bowen, 8 September 1785
From: Adams, John
To: Bowen, Jabez


          
            Sir,
            Grosvr: Square. 8th. Septemr: 1785.
          
          I have this day recd. the letter you did me the honor to write me on the 27th. of July, and, as I had recd. but a few days ago an instruction from Congress, relative to some other’s of our fellow-Citizens in the same unhappy predicament with Mr: Low, I shall present to the Ministry a requisition for him & all the rest at the same, & will endeavor to make enquiries concerning the ballance of £3000. due to the State of Rhode-Island.—
          I agree entirely with you, Sir, in your opinion that we Americans must be frugal, & bend our force to promote Arts & manufactures among ourselves—and the first manufacture I would encourage should be that of Ships, by making a Navigation-Act— I would next lay on duties upon the importation of all things which we can make ourselves, which shd. give a decisive encouragement to our own manufactures, & make those, who will purchace foreign ones, especially British, pay all our public debts. But I would not stop here: We should seek a market for our oyl in every City of Europe. Sperma-Ceti Oyl, which neither freezes or stiffens with the cold, which burns so long, & gives so pure, clear, & glorious a flame, far exceeds the vegetable oils with which those Cities are illuminated in the night, & might be afforded by us cheaper than that costs them. I am sure that an advantageous market might be found for all our oyl in France. The English know it; but they depend upon our indolence & weak attachment to them— Mr: Dickason here had lately a quantity of Oyl from America, which the British Oyl-Merchants contrived to prevent his selling. He wrote to France & found an immediate market & a good price— He sent a part of his Oyl; but the moment those very Oyl-Merchants discovered it they came to him & bought up all he had, to prevent the French from getting a taste of our Oyl, & to prevent the Americans from discovering that a market was to be found in France.—
          
          The death of my old friend Governor Hopkins was, in the course of things, to be expected; but the news of it revives in my mind that affection & veneration I conceived for him in a course of arduous service with him in trying times— I am much obliged to you for your letter, & hope to be considered, Sir, as your friend / & humle: Servt: / &c: &c.—
        